DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on June 6, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Reference 3-119643 (JP ‘643).  
JP ‘643 teaches a flat strain wave gearing comprising: a first rigid internal gear (3); a second rigid internal gear (4); a cylindrical flexible external gear (6) capable of meshing with the first and second rigid internal gears; a wave generator (7) that flexes the flexible external gear into a non-circular shape to partially mesh with the first and second rigid internal gears and that moves meshing positions therebetween in a circumferential direction; and a restraining mechanism that limits movement of the flexible external gear in an axial direction, wherein the restraining mechanism has: annular first and second restraining members (21,51,214) for limiting the movement of the flexible external gear in the axial direction; an annular first recess (211) where the first restraining member is accommodated in a floating state in which it is movable in the axial direction (note axial clearance between the restraining member and the flexible gear illustrated in Fig. 2) and in a radial direction (note the radial clearance between the 
With respect to claim 2, JP ‘643 illustrates a first housing (2) to which the first rigid internal gear is attached; and a second housing (5) to which the second rigid internal gear is attached, wherein the first recess is formed between the first housing and a first internal-gear end face of the first rigid internal gear on a side of the first external-gear end face; and the second recess is formed between the second housing and a second internal-gear end face of the second rigid internal gear on a side of the second external- gear end face.  
	With respect to claim 3, JP ‘643 illustrates further comprising: a first housing (2) to which the first rigid internal gear is attached; and a second housing (5) to which the second rigid internal gear is attached, wherein the first recess is formed in the first housing; and the second recess is formed in the second housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Reference 3-119643 (JP ‘643), as applied to claim 1 above, in view of known manufacturing techniques.
JP ‘643 teaches the first housing configured as multiple components that are secured together by a threaded fastener (upper most threaded fastener in Fig.1).  More specifically, the first housing is formed from a left housing component (disposed about 5), a central member (disposed about 7), and a right housing component (disposed about 8), wherein the left housing component, the central member, and the right housing component are secured together by the threaded fastener.  As shown in Fig. 1, the first recess (21) is formed in a member (central member) that is attached to the housing.  
JP ‘643 does not teach the second recess being formed in/by a member that is attached to the second housing, but teaches the second recess being formed directly in the second housing.  However, it would have been obvious to one in the art to configure the second housing from multiple components that are secured together.  For example, the second housing (5) can be formed with a left housing component and a right member, wherein the second recess being formed in/by the right member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second housing from multiple components, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Reference 3-119643 (JP ‘643), as applied to claim 1 above, in view of Japanese Reference 2013-177938 (JP ‘938).
JP ‘643 does not teach the restricting members having a lower hardness than the external gear end faces.  Referring to Figure 6, JP ’938 teaches a strain wave gearing having restricting members (550A,550B) for restricting axial movement of a flexible external gear (520), wherein the restricting members are formed of resin, and the external flexible gear is made of metal.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to replace the restricting members and associated ball bearings of JP ‘643 with the resin restricting members engaging the metal external flexible gear, as taught by JP ’938, motivation be to reduce the number of components of the device.
      JP ’938 teaches the restricting members can be made of resin, copper, or aluminum, and the external flexible gear is made of an iron based metal.  Section [0046].  JP ’938 does not teach the restricting members having a hardness within a range from 90% to 99% of the surface hardness of the external gear end faces.  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed device to configure the restricting members with a hardness within a range from 90% to 99% of the surface hardness of the external gear end faces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658